UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       11/21/2019


STARR INDEMNITY & LIABILITY CO.,

                                            Plaintiff,                  19-CV-3819 (AT)(SN)

                          -against-                                            ORDER

EXPEDITORS INTERNATIONAL OF
WASHINGTON, INC.,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         Plaintiff moves the Court to impose Rule 37 sanctions against Defendant for failing to

comply with several discovery requests, failing to produce a privilege log, and failing to identify

responsive documents among its production. ECF No. 32. Defendant opposes the letter motion

by arguing that it has complied with Plaintiff’s discovery requests, and by suggesting that to the

extent any issues remain, they are more properly resolved through the meet and confer process.

ECF No. 34.

        “[C]ourts have wide discretion to sanction parties that fail to obey discovery orders,”

See Fed. R. Civ. P. 37(b)(2)(A). Rule 37 prescribes that sanctions be “just,” such that “the

severity of [the] sanction [is] commensurate with the noncompliance.” Shcherbakovskiy v. Da

Capo A1 Fine. Ltd., 490 F.3d 130, 140 (2d Cir. 2007). Several factors guide a court’s exercise of

discretion, including: (1) the willfulness of the noncompliant party or the reason for

noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of noncompliance; and (4)

whether the noncompliant party was on notice of possible sanctions. See Farmer v. Hyde Your
Eyes Optical, Inc.,13-cv-6653 (GBD)(JLC), 2015 WL 2250592, at *7 (S.D.N.Y. May 13, 2015)

(citing Antonmarchi v. Consol. Edison Co. of New York, 514 F. App’x 33, 35 (2d Cir. 2013)).

       Here, Plaintiff has not provided compelling evidence that Defendant has been

“noncompliant,” with Plaintiff’s discovery requests, or to the extent that it has, that such

noncompliance was willful (i.e., in violation of the Court’s orders). Additionally, Plaintiff has

not demonstrated that the Defendant’s conduct is ongoing or results from bad faith, or that

Defendant was “on notice” of possible sanctions. Moreover, the Court expressly contemplated

the possibility of further discovery disputes and set a deadline of November 15, 2019, for

Plaintiff to move to compel. Plaintiff did not file such motion and the time to do so has expired.

       Accordingly, Plaintiff’s motion for sanctions is DENIED. The parties are to comply with

the deadlines set forth in the July 8, 2019 Case Management Plan and proceed with the

deposition scheduled for December 4, 2019.

SO ORDERED.



DATED:         November 21, 2019
               New York, New York




                                                  2
